Case: 20-50835     Document: 00515995008         Page: 1     Date Filed: 08/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 25, 2021
                                  No. 20-50835
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   Shazizz Mateen, also known as Reginald Bowers,

                                                           Plaintiff—Appellant,

                                       versus

   FNU LNU, Unknown Ambulance Company; FNU LNU, Personnel #1 of
   Unknown Ambulance Company; FNU LNU, Personnel #2 of Unknown
   Ambulance Company; FNU LNU, Personnel #3 of Unknown Ambulance
   Company; FNU LNU, Unknown Hospital, et al,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:20-CV-830


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Shazizz Mateen, a Texas pretrial detainee, appeals the dismissal of his
   in forma pauperis (IFP) 42 U.S.C. § 1983 complaint alleging a vast conspiracy


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50835      Document: 00515995008          Page: 2    Date Filed: 08/25/2021




                                    No. 20-50835


   pursuant to which, inter alia, he was lobotomized and had an artificial-
   intelligence chip inserted into his brain that turned him into an android slave.
   The district court dismissed the complaint as frivolous. See 28 U.S.C.
   § 1915(e)(2)(B)(i).
          A complaint lacks an arguable basis in fact and is factually frivolous
   when the allegations are “fanciful, fantastic, and delusional,” or when they
   “rise to the level of the irrational or the wholly incredible.” Denton v.
   Hernandez, 504 U.S. 25, 32-33 (1992) (internal quotation marks and citations
   omitted). We review a district court’s dismissal of a complaint as frivolous
   for abuse of discretion. Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013).
   As Mateen’s claims are patently delusional, the district court did not abuse
   its discretion. See Hernandez, 504 U.S. at 32-33; Rogers, 709 F.3d at 407.
          The judgment of the district court is AFFIRMED. Our affirmance
   of the district court’s dismissal constitutes a single strike for purposes of
   § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996),
   abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S. 532, 537
   (2015). Mateen is WARNED that, if he accumulates three strikes, he may
   not proceed IFP in any civil action or appeal filed while he is incarcerated or
   detained in any facility unless he is under imminent danger of serious physical
   injury. See § 1915(g).




                                          2